DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 10-17 in the reply filed on 05/24/2021 is acknowledged.  The traversal is on the ground(s) that the invention are not distinct because a materially different apparatus or method cannot be shown.  This is not found persuasive because Invention I, directed to a redox flow battery system, does not require that the self-assembled monolayers be uniform or crack free, that the negative electrolyte contain a metal, nor that the self-assembled monolayers be plated during a charging cycle. In contrast Invention II, requires all of these limitations. Further, Invention II does not require that the plated layers be in the form of self-assembled monolayers. 

Thus, Invention II could be practiced by another and materially different apparatus, namely a redox flow battery system, comprising an electrolyte comprised of a metal; a cathode; an anode with uniform, crack free bi-layers or tri-layers of the metal plated thereon; wherein a plating additive is added to the electrolyte. 

Further, Invention I could be used to practice another and materially different process, namely a method for a redox flow battery system comprising: prior to the first charge cycling of the system, providing a catholyte, anolyte, cathode, anode and adding a plating additive to the . 

The requirement is still deemed proper and is therefore made FINAL.

Claim Status
Claims 1-9 and 18-20 have been withdrawn.
Claims 10-17 have been examined on the merits.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

	Information Disclosure Statement
The information disclosure statement (IDS) submitted on or before 03/09/2020 is in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, the information disclosure statement is being considered by the examiner and an initial copy is attached herewith.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10, 11, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frosch et al. (US 4,192,910 A) hereinafter Frosch, as evidenced by “Monolayer.” Merriam-Webster.com Dictionary, Merriam-Webster, https://www.merriam-webster.com/dictionary/monolayer. Accessed 26 Aug. 2021.

Regarding claim 10, Frosch discloses a method for a redox flow battery system (“REDOX cell”; Col. 2, ln. 28-29; Fig. 1; element 10) comprising; 

during a charging cycle (“charged condition”; Col. 2, ln. 65) of the redox flow battery system (10), 

plating a metal (“lead coating”; Col. 2, ln. 66) from an electrolyte solution (“anode fluid”; Col. 2, ln. 62-63), the electrolyte solution (Col. 2, ln. 62-63) containing an additive (“HCl”; Col. 2, ln. 47), 

onto (Col. 2; ln. 64-66)  a negative electrode (Fig. 1; element 15) to form uniform and crack-free layers of metal (“coating”; Col. 2; ln. 66; “monolayers”; Col. 4; ln. 44-46; Fig. 1; element 17; Col. 3, ln. 63-65); and 



Regarding the claim limitation “uniform and crack-free layers of metal”, Frosch does not disclose this exact language. However, Frosch discloses that the layers of metal (“lead coating”; Col. 4; ln. 40-41) are in the form of “monolayers” (Col. 4; ln. 44-46). By definition, a monolayer is “a single continuous layer or film that is one cell, molecule or atom in thickness” (“Monolayer.” Merriam-Webster.com Dictionary, Merriam-Webster). Therefore, Frosch’s invention necessarily includes the formation of layers of metal that are uniform in thickness and crack free (i.e. continuous), thereby anticipating the instant claim. 

    PNG
    media_image1.png
    748
    1245
    media_image1.png
    Greyscale


claim 11, Frosch discloses all claim limitations of the present invention as set forth above. Frosch further discloses wherein the membrane separator (“ion conductive membrane 14”; Col. 2, ln. 30; Fig. 1; element 14) separates a negative electrode compartment (“chamber 12”; Col. 2, ln. 31; Fig. 1; element 12) from a positive electrode compartment (“chamber 13”; Col. 2, ln. 37; Fig. 1; element 13) of the redox flow battery system (10).  

Frosch inherently discloses transporting ions across the membrane separator (14) along a first direction during the charging cycle of the redox flow battery system and transporting ions across the membrane along a second, opposite direction during the discharging cycle of the redox flow battery system. This limitation is inherent to a redox flow battery system because ion exchange through a separator–i.e. the flow of ions from one direction (ex. during charging) to another (ex. during discharge)–is a necessary feature of a redox flow battery that permits the flow of electric current and completion of the electrical circuit that defines the battery system. 

Regarding claim 15, Frosch discloses all claim limitations of the present invention as set forth above. Frosch further discloses wherein plating the metal (Col. 2, ln. 64-68; Col. 3, ln. 1-2) onto the negative electrode (15) includes forming self-assembled (Col. 2, ln. 64-68; Col. 3, ln. 1-2) monolayers (Col. 4; ln. 40-46) of the metal onto a surface of the negative electrode (Col. 2, ln. 64-68; Col. 3, ln. 1-2).  

Regarding claim 16, Frosch discloses all claim limitations of the present invention as set forth above. Frosch further discloses wherein forming self-assembled monolayers (Col. 2, ln. 64-68; Col. 3, ln. 1-2) of the metal on the surface of the negative electrode (15) includes stacking .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Frosch et al. (US 4,192,910 A) hereinafter Frosch, in view of Thaller et al. (US-3996064-A) hereinafter Thaller. 

Regarding claim 12, Frosch discloses all claim limitations of the present invention as set forth above. Frosch further discloses an “ion conductive membrane 14” (Col. 2, ln. 30; Fig. 1; element 14) as a separator (Fig. 1; element 14) in an iron/chromium system (Col. 2, ln. 43-51) but fails to disclose wherein transporting ions across the membrane separator includes transporting anions across an anion exchange membrane separator.  
	
Thaller discloses “the requirements and options in regard to the membrane that is used to separate the anode and cathode fluids” (Col. 4, ln. 64-68) in an iron/chromium system (Col. 5, ln. 15). Thaller further discloses that “an anion membrane would most likely have a better 

Thaller and Frosch are analogous art from the same field of endeavor, namely the fabrication of ion conductive membranes for use in iron/chromium redox flow battery systems. Therefore, it would have been obvious to one of ordinary skill in the art to have modified Frosch by employing an anion exchange membrane separator in order to prevent cross diffusion of redox ions as recognized by Thaller.
	
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Frosch et al. (US 4,192,910 A) hereinafter Frosch, in view of Prifti, Helen, et al. "Membranes for redox flow battery applications." Membranes 2.2 (2012): 275-306, hereinafter Prifti.

Regarding claim 13, Frosch discloses all claim limitations of the present invention as set forth above. Frosch further discloses an “ion conductive membrane 14” (Col. 2, ln. 30; Fig. 1; element 14) as a separator (Fig. 1; element 14) in an iron/chromium system (Col. 2, ln. 43-51) but fails to disclose wherein transporting ions across the membrane separator includes transporting cations across a cation exchange membrane separator.  

Prifti discloses membranes known in the art as suitable for use in iron/chromium redox flow cells (pg. 285; section 5.). Among the membranes disclosed by Prifti are “Cationic membranes Nafion® 117 and NEOSEPTA® CR-2 “(pg. 285; section 5.).

Prifti and Frosch are analogous art from the same field of endeavor, namely the fabrication of ion conductive membranes for use in iron/chromium redox flow battery systems. Therefore, it would have been obvious to one of ordinary skill in the art to have modified Frosch by employing a cation exchange membrane separator, as the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). Employing such a membrane would predictably result in the conduction of ions from one compartment to another permitting the flow of electric current necessary for the function of a redox flow battery.

Regarding claim 14,  Frosch discloses all claim limitations of the present invention as set forth above. Frosch further discloses an “ion conductive membrane 14” (Col. 2, ln. 30; Fig. 1; element 14) as a separator (Fig. 1; element 14) in an iron/chromium system (Col. 2, ln. 43-51) but fails to disclose wherein transporting ions across the membrane separator includes transporting ions across a microporous substrate.  

Prifti discloses membranes known in the art as suitable for use in iron/chromium redox flow cells (pg. 285; section 5.). Among the membranes disclosed by Prifti is “the non-selective, microporous separator Daramic” (pg. 285; section 5.).

Prifti and Frosch are analogous art from the same field of endeavor, namely the fabrication of ion conductive membranes for use in iron/chromium redox flow battery systems. .

Claims 10, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Savinell et al. (US 2014/0227574 A1) hereinafter Savinell, in view of Malkhandi, Souradip, et al. "Self-assembled monolayers of n-alkanethiols suppress hydrogen evolution and increase the efficiency of rechargeable iron battery electrodes." Journal of the American Chemical Society 135.1 (2013): 347-353, hereinafter Malkhandi.

Regarding claim 10, Savinell discloses a method for a redox flow battery system (“iron flow battery”; [0044]) comprising; 

during a charging cycle of the redox flow battery system ([0046]), plating a metal (“iron plating”; [0046]) from an electrolyte solution (“anolyte”; [0047]), the electrolyte solution ([0047]) containing an additive (“an additive for reducing hydrogen evolution at the negative electrode”; [0049]), 



Savinell further discloses that the additive may be “organic materials such as are suitable as surfactants and corrosion inhibitors” ([0049]), and that the electrodes can be selected from any suitable electrode material ([0059]).

However, Savinell fails to disclose “uniform and crack free layers of metal”.

Malkhandi discloses an iron electrode for an iron based rechargeable battery (Abstract). Malkhandi further discloses a market need for a solution to hydrogen evolution in iron based batteries, namely “the hydrogen evolution process reduces the charging efficiency and thus the overall electrical energy efficiency of the battery; almost 50% of the energy is wasted during charging. Thus, the suppression of hydrogen evolution will have a transformational impact on the commercial deployment of iron-based batteries. Specifically, suppressing hydrogen evolution will (1) enhance the round-trip energy efficiency, (2) reduce the size of the battery, and (3) reduce the loss of water from the battery during charging.” (pg. 347, Col. 1, para. 1). 

Malkhandi further discloses “that suppression of the hydrogen evolution reaction can be achieved by excluding water from the surface of the iron electrode, since water is a reactant in the wasteful hydrogen-generating reactions. Alkanethiols and other organo-sulfur compounds are known to form self-assembled monolayers on various metal surfaces through the interaction of 

Malkhandi and Savinell are analogous art from the same field of endeavor namely, the fabrication of iron based rechargeable batteries designed to address hydrogen evolution. Therefore, it would have been obvious to one of ordinary skill in the art to employ an iron electrode in Savinell’s invention as the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07). It would have further been obvious to have employed an n-alkanethiol additive capable of forming self-assembling monolayers on an iron substrate as disclosed by Malkhandi, as an electrolyte additive in the invention of Savinell, in order to suppress hydrogen evolution.

Modified Savinell still fails to explicitly disclose uniform and crack free layers of metal.

However, the instant specification discloses that “numerous other types of fatty acids or surfactants may be used to promote self-assembly of the plated iron into monolayers without departing from the scope of the present disclosure. For example, various other additives which include a functional end group interacting and binding to iron cations, as well as a chemically inert tail formed from a hydrocarbon chain, may be used in place of stearic acid.” ([0034]).  This indicates that n-alkanethiol–an active surfactant, with an inert hydrocarbon chain tail and a thiol 

When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP § 2112- 2112.02. Therefore, modified Savinell is considered to render obvious the claimed property of uniform and crack free layers absent persuasive evidence to the contrary.

Regarding claim 15, modified Savinell discloses all claim limitations of the present invention as set forth above. Modified Savinell further discloses wherein plating the metal (“iron plating”; [0046]) onto the negative electrode ([0046]) includes forming self-assembled monolayers (Malkhandi pg. 348, Col. 1, para. 1) of the metal (“iron”; [0046]) onto a surface of the negative electrode (Malkhandi Abstract Figure).  

    PNG
    media_image2.png
    285
    806
    media_image2.png
    Greyscale



Regarding claim 16, modified Savinell discloses all claim limitations of the present invention as set forth above. Modified Savinell further discloses wherein forming self-assembled monolayers (Malkhandi pg. 348, Col. 1, para. 1) of the metal (“iron”; [0046]) onto a surface of the negative electrode (Malkhandi Abstract Figure) includes stacking successive layers of metal atoms  (“the formation of multilayer films”; pg. 351, Col. 2, para. 2) along a direction perpendicular to a surface of the negative electrode (Col. 2, para. 2).

Regarding claim 17, modified Savinell discloses all claim limitations of the present invention as set forth above. Modified Savinell further discloses wherein forming self-assembled monolayers (Malkhandi pg. 348, Col. 1, para. 1) includes forming chemical bonds (“sulfur−iron bond”; pg. 350, Col. 2, para. 2) between the additive (Malkhandi “alkanethiol”; pg. 348, Col. 1, para. 1) and the metal (Malkhandi “iron”; pg. 350, Col. 2, para. 2) so that the metal is surrounded by chemically inert tails of the additive (Malkhandi                 
                    
                        
                            (
                            
                                
                                    C
                                    H
                                
                                
                                    2
                                
                            
                            )
                        
                        
                            n
                        
                    
                    -
                    
                        
                            C
                            H
                        
                        
                            3
                        
                    
                
            ; Abstract Figure)

    PNG
    media_image2.png
    285
    806
    media_image2.png
    Greyscale



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE A KENLAW whose telephone number is (571)272-1253.  The examiner can normally be reached on M-F 9:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Laios can be reached on (571) 272-9808.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/G.A.K./Examiner, Art Unit 1728                                                                                                                                                                                                        

/Magali P Slawski/Primary Examiner, Art Unit 1721